DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 14, the claim states determining the frequency of packet exchanges with the client device is above a threshold… based on that… predicting the response packet type is associated with a protocol for voice calls, which was not described in the original specification.  The specification has no mention of any threshold.  Para [0039] mentions a high regularity of packet exchange may indicate a particular traffic flow type such as VoIP.  There is no support for determining a specific threshold has been exceeded to predict a traffic type.    


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7-9, 11, 12, 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al (US 2015/0172025, hereinafter Kwon, disclosed in the IDS by the Applicant), in view of Bolot et al (US 8,391,836, hereinafter Bolot, disclosed in the IDS by the Applicant), in view of Wong et al (US 2015/0373642, hereinafter Wong) and in view of Ron et al (US 2018/0322403, hereinafter Ron, claiming priority date of provisional applications 62/502,535 and 62/502,572).

Regarding claim 1, Kwon discloses a method of reducing access contention in a network, the method comprising: determining an extended duration field value which corresponds to a time duration from a time that the data packet is transmitted until at least a time when a response comprising the response packet type will be received from the client device (RTS includes duration field set to the total transmission time needed for CTS, SIFS, data frame and the ACK frame from the UE, Para [0035]/Fig. 4 and RTS duration can be extended (e.g. RTS duration in Fig. 5 compared to longer RTS duration in Fig. 10); and transmitting the data packet to the client device (transmitting RTS to the UE, Para [0035]/Fig. 4), wherein the data packet comprises the extended duration field value, and wherein the data packet transmitted to the client device is configured to suppress transmission by one or more devices other than the client device during the time duration corresponding to the extended duration field value (RTS with duration field, Para [0035], to protect message exchange, Para [0034] and other UEs will set NAV to the RTS duration value, Para [0035] and won’t transmit during the protected period);							but does not explicitly disclose predicting, by a transmitter, a predicted response packet type that will be generated by a client device in response to a data packet transmitted to the client device, wherein the predicted response packet is predicted.  Bolot discloses historical information is used to make inferences about types of user traffic in future time periods, projections are made about future user traffic based on past traffic patterns, C: 10 R: 11-25/Fig. 1.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Bolot in the system of Kwon in order to improve user experience by projecting and compensating for user preferences and behavior based on historical behavior;				nor discloses predicting, by the transmitter, a response time when the predicted response packet type will be received from the a client device in response to the data packet transmitted to the client device; nor determining, based on response packet type and the response time, an extended duration field.  Wong discloses predicting the time of a frame exchange between AP and STA, Para [0077], predicting time for transmission of data and ACK frames, Para [0087] and the exchange terminates following the ACK frame at the time predicted by the AP, Para [0089].  In view with Kwon, the RTS is meant to protect the entirety of the message exchange in this case the RTS duration is based on the prediction.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Wong in the system of Kwon in view of Bolot in order to improve methods for frame exchanges that can be dynamic, negotiated, scheduled or unscheduled and enable power saving for other devices during the frame exchanges;													and does not disclose wherein the predicted response packet type and response time is predicted based on a model of response types and response durations.  Ron discloses predicting responses during communication session using machine learning, where a machine learning model may be trained using stored messages and is used to predict future responses, abstract, with machine learning model and prediction system in Fig. 10, and process can be implemented in software stored in memory, Para [0147], in this case software in the transmitter.  Also see Para [0002] and Fig. 7 in provisional application 62/502,572.  
 Regarding claims 2, 9 and 16, Kwon discloses the method/CRM/system of claim 1/8/15, wherein the data packet comprises a Request to Send (RTS) frame formatted based on an 802.11 wireless networking protocol, the RTS frame comprising the extended duration field value.  Kwon discloses transmitting RTS frame with duration field, Para [0035] and Wong discloses 802.11 wireless LAN system ,Para [0002] which is known in the art. 
Regarding claims 4, 11 and 18, Kwon discloses the method/CRM/system of claim 1/8/15, but not further comprising: determining the response time based on a number of data packets to be transmitted to the client device. Wong discloses predicting the time of a frame exchange between AP and STA, Para [0077], the final ACK 504 is received sooner in the first exchange then the final ACK 516 in the second exchange, obviously because the AP is transmitting more data packets in the second exchange, Fig. 5. 
Regarding claims 5, 12 and 19, Kwon discloses the method/CRM/system of claim 1/8/15, but nopt further comprising: identifying the client device from a plurality of devices based on a traffic type for one or more packets previously received from the client device to facilitate predictions of the extended duration field value.  Bolot discloses historical information is used to make inferences about types of user traffic in future time periods, projections are made about future user traffic based on past traffic patterns, C: 10 R: 11-25/Fig. 1 or identifying a client could be based on source address of previously transmitted packet by the client device, which is known in the art.  
Regarding claims 7, 14 and 20, Kwon discloses the method/CRM/system of claim 1/8/15, wherein the predicting the predicted response packet type is further based on a frequency of packet exchanges with the client device.  Bolot discloses historical information is used to make inferences about types of user traffic in future time periods, projections are made about future user traffic based on past traffic patterns, C: 10 R: 11-25/Fig. 1 and machine learning model from Ron, Fig. 10.
Regarding claim 8, Kwon discloses a non-transitory computer-readable medium (computer readable medium, Para [0062]) comprising instructions, the instructions, when executed by a computing system, cause the computing system to perform operations for reducing access contention RTS includes duration field set to the total transmission time needed for CTS, SIFS, data frame and the ACK frame from the UE, Para [0035]/Fig. 4 and RTS duration can be extended (e.g. RTS duration in Fig. 5 compared to longer RTS duration in Fig. 10); and transmitting the data packet to the client device (transmitting RTS to the UE, Para [0035]/Fig. 4), wherein the data packet comprises the extended duration field value, and wherein the data packet transmitted to the client device is configured to suppress transmission by one or more devices other than the client device during the time duration corresponding to the extended duration field value (RTS with duration field, Para [0035], to protect message exchange, Para [0034] and other UEs will set NAV to the RTS duration value, Para [0035] and won’t transmit during the protected period);				but does not disclose predicting, by a transmitter, a response packet type that will be generated by a client device in response to a data packet transmitted to the client device based on dynamic network observations; predicting, by the transmitter, a response time when the response packet type will be received from the a client device in response to the data packet transmitted to the client device; determining, based on response packet type and the response time, an extended duration field value.  Bolot discloses historical information is used to make inferences about types of user traffic in future time periods, projections are made about future user traffic based on past traffic patterns, C: 10 R: 11-25/Fig. 1.  Wong discloses predicting the time of a frame exchange between AP and STA, Para [0077], predicting time for transmission of data and ACK frames, Para [0087] and the exchange terminates following the ACK frame at the time predicted by the AP, Para [0089].  In view with Kwon, the RTS is meant to protect the entirety of the message exchange in this case the RTS duration is based on the prediction;  				and does not disclose wherein the predicted response packet type and response time is predicted based on a model of response types and response durations.  Ron discloses predicting responses during communication session using machine learning, where a machine learning model may be trained using stored messages and is used to predict future responses, abstract, with machine learning model and prediction system in Fig. 10, and process can be implemented in software stored in memory, Para [0147], in this case software in the transmitter.  Also see Para [0002] and Fig. 7 in provisional application 62/502,572.  
Regarding claim 15, Kwon discloses a system (Fig. 1) comprising: a processor (processing device, Fig. 2); and a non-transitory computer-readable medium (computer readable medium, Para [0062]) storing instructions that, when executed by the processor, cause the system to perform operations for reducing access contention in a network, the operations comprising: determining an extended duration field value which corresponds to a time duration from a time that the data packet is transmitted until at least a time when a response comprising the response packet type will be received from the client device (RTS includes duration field set to the total transmission time needed for CTS, SIFS, data frame and the ACK frame from the UE, Para [0035]/Fig. 4 and RTS duration can be extended (e.g. RTS duration in Fig. 5 compared to longer RTS duration in Fig. 10); and transmitting the data packet to the client device (transmitting RTS to the UE, Para [0035]/Fig. 4), wherein the data packet comprises the extended duration field value, and wherein the data packet transmitted to the client device is configured to suppress transmission by one or more devices other than the client device during the time duration corresponding to the extended duration field value (RTS with duration field, Para [0035], to protect message exchange, Para [0034] and other UEs will set NAV to the RTS duration value, Para [0035] and won’t transmit during the protected period);											but does not disclose predicting, by a transmitter, a response packet type that will be generated by a client device in response to a data packet transmitted to the client device based on dynamic network observations; predicting, by the transmitter, a response time when the response packet type will be received from the a client device in response to the data packet transmitted to the client device; determining, based on response packet type and the response time, an extended duration field value.  Bolot discloses historical information is used to make inferences about types of user traffic in future time periods, projections are made about future user traffic based on past traffic patterns, C: 10 R: 11-25/Fig. 1.  Wong discloses predicting the time of a frame exchange between AP and STA, Para [0077], predicting time for transmission of data and ACK frames, Para [0087] and the exchange terminates following the ACK frame at the time predicted by the AP, Para [0089].  In view with Kwon, the RTS is meant to protect the entirety of the message exchange in this case the RTS duration is based on the prediction;  					and does not disclose wherein the predicted response packet type and response time is predicted based on a model of response types and response durations.  Ron discloses predicting responses during communication session using machine learning, where a machine learning model may be trained using stored messages and is used to predict future responses, abstract, with machine learning model and prediction system in Fig. 10, and process can be implemented in software stored in memory, Para [0147], in this case software in the transmitter.  Also see Para [0002] and Fig. 7 in provisional application 62/502,572.  

Claims 3, 6, 10, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon, in view of Bolot and in view of Wong, in view of Ron and in view of Bhargava et al (US 2014/0004865, hereinafter Bhargava, disclosed in the IDS by the Applicant).

Regarding claims 3, 10 and 17, Kwon discloses the method/CRM/system of claim 1/8/15, but not fully wherein the data packet comprising the extended duration field value is further configured to suppress transmission by the one or more devices until a time duration necessary to receive a Clear to Send (CTS) packet, transmit a plurality of data packets to the client device, and receive a plurality of Transmission Control Protocol (TCP) acknowledgement (ACK) packets from the client device. Kwon discloses RTS includes duration field set to the total transmission time needed for CTS, SIFS, data frame and the ACK frame from the UE, Para [0035]/Fig. 4.  Wong discloses multiple data packet can be transmitted in a PSOP, Fig. 5.  Bhargava discloses transmitting TCP ACK packets, Para [0131], where in view of the combination the RTS duration would cover the multiple data packets and the TCP ACK.  
Regarding claims 6 and 13, Kwon discloses the method/CRM of claim 1/8, but not wherein, the response from the client device is in a higher layer of the network than the data packet transmitted by the transmitter.  Bhargava discloses transmitting TCP ACKs in the transport layer while RTS and CTS are transmitted in the MAC layer, Para [0131] where the transport layer is higher than the MAC layer.  


Response to Arguments
Applicant's arguments filed 1/14/2022 have been fully considered but they are not persuasive.  The Applicant amends the limitations in the claim and argues the references do not disclose the amended limitations.  Applicant argues the Examiner admitted the amendments overcome the prior art rejection.  Applicant merely asserts the rejection is overcome without an actual argument but the argument is moot in view of a new reference being used in the current office action.  New reference Ron discloses machine learning model to predict responses, just as in Applicant’s specification (e.g. machine learning to predict response type and duration, Para [0026]).  Therefore machine learning is used to predict response type, in view with Bolot and machine learning predicts timing of responses, in view of Wong.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should 
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461